                           Case 18-12012-LSS              Doc 217-1         Filed 10/23/18         Page 1 of 2



                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


         In re                                                       Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                            Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                                     (Jointly Administered)
                                       Debtors.
                                                                     Requested Hearing Date:
                                                                     October 25, 2018

                                                                     Requested Objection Deadline:
                                                                     At the commencement of the hearing

                                                       NOTICE OF MOTION

         TO:        (I) THE U.S. TRUSTEE; (II) PROPOSED COUNSEL TO THE COMMITTEE;
                    (III) THE AGENT; (IV) ALL OTHER PARTIES WHO WERE SERVED WITH THE
                    BID PROCEDURES MOTION; AND (V) ALL PARTIES WHO, AS OF THE FILING
                    OF THE MOTION, HAVE FILED A NOTICE OF APPEARANCE AND REQUEST
                    FOR SERVICE OF PAPERS IN THESE CASES PURSUANT TO BANKRUPTCY
                    RULE 2002

                        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in
         possession (collectively, the “Debtors”) have filed the attached Debtors’ Motion for Entry of an
         Order Authorizing and Approving Certain Bidding Protections and Amendments to Bid
         Procedures Order, and Granting Related Relief (the “Bidding Protections Motion”).

                         PLEASE TAKE FURTHER NOTICE that, contemporaneously with the filing
         of the Bidding Protections Motion, the Debtors have also filed a motion (the “Motion to
         Shorten”) requesting that any objections to the relief requested in the Bidding Protections Motion
         be due at the commencement of the hearing.

                     PLEASE TAKE FURTHER NOTICE THAT, PURSUANT TO THE
         MOTION TO SHORTEN, THE DEBTORS HAVE REQUESTED THAT A HEARING TO
         CONSIDER THE BIDDING PROTECTIONS MOTION BE HELD ON OCTOBER 25, 2018
         BEFORE THE HONORABLE LAURIE SELBER SILVERSTEIN, IN THE UNITED STATES
         BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 N. MARKET STREET,
         6TH FLOOR, COURTROOM NO. 2, WILMINGTON, DELAWARE 19801.



         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
                (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
                LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
01:23747734.1
                    Case 18-12012-LSS   Doc 217-1    Filed 10/23/18   Page 2 of 2



                    PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND
         IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
         REQUESTED IN THE BIDDING PROTECTIONS MOTION WITHOUT FURTHER
         NOTICE OR A HEARING.

         Dated: October 23, 2018                /s/ Robert F. Poppiti, Jr.
                                               Michael R. Nestor, Esq. (Bar No. 3526)
                                               Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                               Ian J. Bambrick, Esq. (Bar No. 5455)
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Tel: (302) 571-6600
                                               Fax: (302) 571-1253

                                               and

                                               Michael L. Tuchin, Esq.
                                               Jonathan M. Weiss, Esq.
                                               Sasha M. Gurvitz, Esq.
                                               KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                               1999 Avenue of the Stars, 39th Floor
                                               Los Angeles, CA 90067
                                               Tel: (310) 407-4000
                                               Fax: (310) 407-9090

                                               Counsel to Debtors and Debtors in Possession




01:23747734.1
                                               2
